Citation Nr: 0412952	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-07 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUE

Entitlement to increased special monthly compensation based 
on the need for regular aid and attendance of another person 
or at the housebound rate.  




REPRESENTATION

Veteran represented by:  The American Legion








ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from September 1948 to 
December 1950.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the RO.  



FINDINGS OF FACT

1.  The veteran is service connected for progressive muscular 
atrophy with loss of use of the lower extremities, rated as 
100 percent disabling; for progressive muscular atrophy, 
right upper extremity, rated as 40 percent disabling; and for 
progressive muscular atrophy, left upper extremity, rated as 
30 percent disabling.  He has been assigned special monthly 
compensation under the provisions of 38 U.S.C.A. § 1114 and 
38 C.F.R. § 3.350(f)(3) at the intermediate rate between (m) 
and (n) on account of progressive muscular atrophy with loss 
of use of both lower extremities with additional disabilities 
of progressive muscular atrophy of the right upper extremity 
and progressive muscular atrophy of the left upper extremity 
independently rated as 50 percent disabling or more.  

2.  The service-connected disabilities are not shown to be 
productive of a disability picture that would permit the 
assignment of higher special monthly compensation benefits 
based on the veteran being incapable of providing for his own 
daily self-care including protecting himself against the 
hazards and dangers of daily living or entitled at the 
housebound rate.  



CONCLUSION OF LAW

The criteria for the assignment of increased special monthly 
compensation based on the need for the regular aid and 
attendance of another person or at the housebound rated are 
not met.  38 U.S.C.A. §§ 1114, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.350 (2003)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeals for Veteran Claims has 
recently held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This mandate was 
accomplished by the RO.  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West 2002).  VCAA 
also contains provisions regarding the scope of notice to 
which claimants are entitled.  38 U.S.C.A. § 5103 (West 
2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  

In January 2004, indeed, the veteran stated that he had no 
further evidence to submit.  Thus, the Board believes that 
all relevant evidence which is available has been obtained.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, by April 2002 and December 2003 letters, March 2003 
Statement of the Case, and June 2003 Supplemental Statement 
of the Case, he and his representative have been notified of 
the evidence needed to establish the benefit sought, and he 
has been advised via those documents regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, given the favorable action taken hereinbelow, 
the Board concludes that VA's statutory duty to assist the 
veteran has been satisfied.  


Factual Background 

In July 2001, the veteran filed a claim of entitlement to 
special monthly compensation based on the need for regular 
aid and attendance or at the housebound rate.  

An April 2002 letter from Dr. M. F. indicated that the 
veteran was suffering from progressive muscular atrophy with 
paraparesis with weakness and difficulty walking.  There was 
atrophy of the leg, drop foot and decreased strength in both 
lower extremities.  

In April 2002, the veteran underwent a VA regular aid and 
attendance or housebound examination.  The examiner indicated 
that the veteran had significant muscular dystrophy and 
bilateral weakness of the lower extremities, which worsened 
after a stroke in or about 2000.  Since that time, the 
veteran had faced right-sided weakness.  He used a motorized 
chair at home.  He walked into the examination room with a 
slow gait and the help of a cane.  

The veteran indicated that he showered with the assistance of 
his wife but took care of routine daily activities.  He 
stated that he was able to go outside in his motorized chair.  
According to the veteran, he was able to walk with a cane but 
only for a few steps before he became tired.  The examiner 
noted that he had no balance without gait secondary to the 
significant weakness in the legs and would be unable to run 
or protect himself in an immediately dangerous environment.  

He was able, however, to manage his finances.  The examiner 
indicated that the veteran had well-built upper body with 
significant atrophy of the lower body.  The left upper 
extremity had normal movements with normal power.  The right 
upper extremity was weak with a grade of 4/5 and decreased 
handgrip.  

The VA examiner diagnosed significant weakness in both lower 
extremities secondary to an old spinal injury with increased 
weakness in the upper extremities due to a stroke in or about 
2000.  

On April 2000 VA peripheral nerves examination, the veteran 
complained of having pain, numbness and weakness in the lower 
extremities.  He walked slowly with crutches.  The veteran 
denied bowel or bladder symptoms.  The examiner indicated 
that the veteran developed bilateral foot drop in recent 
years.  

The examiner noted the veteran's stroke in 2000 as well as a 
history of hypertension, osteoarthritis, high cholesterol and 
cardiovascular disease.  The examiner diagnosed post-
traumatic bilateral leg weakness and bilateral foot drop 
secondary to an in-service spinal cord injury, right 
lumbosacral radiculopathy, and peripheral neuropathy.  

On May 2003 VA peripheral neuropathy examination, it was 
noted that the veteran had to use a motorized wheel chair to 
ambulate.  The veteran could walk with the aid of a cane very 
slowly with a spastic gait.  There was no history of urinary 
or bowel incontinence.  The veteran reported and the examiner 
noted that his stroke caused right-sided weakness and 
additional disability.  

As such, the veteran had trouble maintaining his daily 
routine and required assistance for the activities of daily 
living.  The examiner diagnosed progressive spastic 
paraparesis secondary to an in-service spinal cord injury, 
status post right hemiparesis secondary to a recent stroke on 
the left hemisphere and progressive muscular atrophy.  

On May 2003 VA examination of the muscles, the examiner noted 
progressive muscular atrophy since 1950.  He had weakness in 
all four extremities.  The veteran reported right hemiplegia, 
a result of a stroke.  The veteran indicated that he required 
assistance dressing and undressing.  He used a cane at the VA 
hospital but stated that he used a wheel chair at home.  The 
examiner diagnosed progressive muscular atrophy with marked 
disability.  

On May 2003 VA eye examination, the examiner noted aided 
distance visual acuity of 20/25 bilaterally.  The examiner 
noted mild asymmetric cup to disk ratios.  


Analysis

Based on a review of the evidence of record, the Board finds 
that increased special monthly compensation based on a 
separate rate for the need for regular aid and attendance or 
being housebound is not warranted in this case.  38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.350(b).  

The Board observes in the regard that the veteran is already 
receiving special monthly compensation based on the service-
connected progressive muscular atrophy with resulting loss of 
use of the lower extremities with additional disability due 
to right and left upper extremity progressive muscular 
atrophy.  

In other words, each of his service-connected disabilities 
has been taken into account in the granting of the currently 
assigned rate of special monthly compensation.  

As such, granting special monthly compensation at a lower 
rate based on the need for regular aid and attendance or at 
the housebound rate for the same service-connected disability 
would impermissibly overcompensate the veteran.  See, e.g., 
38 C.F.R. § 4.14 (2003) (the evaluation of the same 
disability under various diagnoses is to be avoided); Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994) (holding that separate 
disabilities arising from a single disease entity are to be 
rated separately).  

The Board notes in this regard that the service-connected 
progressive muscular atrophy involving the upper extremities 
is not shown to productive of a disability picture that would 
permit the assignment of a separate rate of special monthly 
compensation based on the need for regular aid and attendance 
or being housebound.  

Accordingly, given that his service-connected disability is 
already assigned a higher rate, increased special monthly 
compensation based on the need for regular aid and attendance 
or at the housebound rate cannot be applied favorably in this 
case.  



ORDER

Increased special monthly compensation based on the need for 
regular aid and attendance of another person or at the 
housebound rate is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



